DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 1-2, 4-7, 9-11, 13-14, and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumai (U.S. 2008/0218670) in view of Tsai (U.S. 2014/0354933).

Regarding claim 1, Kumai discloses a display device (300, Fig. 12; page 12, para [0152]), comprising:
	a first substrate (10, Fig. 12; page 4, para [0063]);
	a plurality of thin-film transistors (130, Fig. 12; page 12, para [0152]) disposed on the first substrate (10, Fig. 12);
	a second substrate (20, Fig. 12; page 4, para [0063]) disposed opposite to the first substrate (10, Fig. 12); and
	a liquid crystal layer (50, Fig. 12; page 4, para [0063]) disposed between the first substrate (10, Fig. 12) and the second substrate (20, Fig. 12);
	wherein the first substrate (10, Fig. 12) has a first thickness (such as vertical thickness between bottom surface of 10A and upper horizontal surface of 18 in region T, Fig. 12), the second substrate (20, Fig. 12) has a second thickness (such as vertical thickness between upper surface of 20A and bottom surface of 22, Fig. 12), and the first thickness (such as vertical thickness between bottom surface of 10A and upper horizontal surface of 18 in region T, Fig. 12) is greater than the second thickness (such as vertical thickness between upper surface of 20A and bottom surface of 22, Fig. 12).



Therefore, before the time of the effective filing of the claimed invention, it would have been obvious to one of ordinary skill in the art to configure the respective plastic main body substrate (Kumai: 10A and 20A, Fig. 12) of the first substrate (Kumai: 10, Fig. 12) and the second substrate (Kumai: 20, Fig. 12) to be formed from a polymer substrate material (Tsai: page 2, para [0029]) in order to obtain the benefits of providing first and second polymer substrates (Kuma: 10 and 20, Fig. 12; Tsai: page 2, para [0029]) that are durable and light as evidenced by Kumai (page 9, para [0111]) and Tsai (page 2, para [0029]).

Regarding claim 2, Kumai as modified by Tsai discloses a display device with all the limitations above but does not expressly disclose wherein the first thickness (such as vertical thickness between bottom surface of 10A and upper horizontal surface of 18 in region T, Fig. 12) and the second thickness (such as vertical thickness between upper surface of 20A and bottom surface of 22, Fig. 12) conform to a formula: 0<(x1-x2)/x1≤0.9, where x1 is the first thickness, and x2 is the second thickness.  Kumai as modified by Tsai does not explicitly disclose that x1 and x2  x1 and x2 satisfy the following formula: 0<(x1-x2)/x1≤0.9 through routine experimentation and optimization such as by configuring the values of x1 and x2 to be: x1=2*x2.  Applicant has not disclosed that the range of x1 and x2 in the formula: 0<(x1-x2)/x1≤0.9 is for a particular unobvious purpose, produce an unexpected/significant result, or are otherwise critical, and it appears prima facie that the product of the display device of Kumai as modified by Tsai would possess utility using values of x1 and x2 (such as x1=2*x2) to satisfy the formula: 0<(x1-x2)/x1≤0.9. Indeed, it has been held that mere range limitations are prima facie obvious absent a disclosure that the limitations are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical.  

Regarding claim 4, Kumai as modified by Tsai discloses a display device with all the limitations above and further discloses wherein the first polymer substrate (Kumai: 10, Fig. 12) comprises a plurality of protrusion elements (Kumai: 29a, Fig. 12; page 5, para [0078]), and the plurality of protrusion elements (Kumai: 29a, Fig. 12) are disposed under a top surface (Kumai: 29b, Fig. 12; page 5, para [0078]) of the first polymer substrate (Kuma: 10, Fig. 12).

Regarding claim 5, Kumai as modified by Tsai discloses a display device with all the limitations above and further discloses wherein the first polymer substrate (Kumai: 10, Fig. 12) further comprises a plurality of protrusion portions (Kumai: protrusion portions of 11, Fig. 12; page 5, para [0073]) respectively corresponding to one of the plurality of protrusion elements (Kumai: 

Regarding claim 6, Kumai as modified by Tsai discloses a display device with all the limitations above and further discloses wherein a thickness of the metal pattern layer (Kumai: such as horizontal thickness of 19t, Fig. 12) is greater than a height of the one of the plurality of protrusion portions (Kumai: height of protrusion portion 11, Fig. 12).

Regarding claim 7, Kumai as modified by Tsai discloses a display device with all the limitations above and further discloses an inorganic layer (Kumai: 12a, Fig. 12; page 9, para [0121]; page 5, para [0076]) comprising a protrusion portion (Kumai: protrusion portion of 12a, Fig. 12), a width of the protrusion portion (Kumai: such horizontal width of peak of protrusion portion of 12a, Fig. 12) is less than a width of one of the plurality of protrusion elements (Kumai: such as horizontal width of bottom surface of 29a, Fig. 12).

Regarding claim 9, Kumai as modified by Tsai discloses a display device with all the limitations above and further discloses a transparent photoresist layer (Kumai: transparent photoresist resin material on 19r, Fig. 12; page 5, para [0080) disposed between the plurality of thin-film 

Regarding claim 10, Kumai as modified by Tsai discloses a display device with all the limitations above and further discloses wherein the display device (Kumai: 300, Fig. 12) has a neutral plane (Kumai: such as upper horizontal plane of 12a, Fig. 12), and a distance between the neutral plane and the first polymer substrate (Kumai: distance between upper horizontal plane of 12a and upper horizontal plane of 10A, Fig. 12) is less than a distance between the neutral plane and the second polymer substrate (Kumai: distance between upper horizontal plane of 12a and bottom horizontal plane of 20, Fig. 12).

Regarding claim 11, Kumai as modified by Tsai discloses a display device with all the limitations above and further discloses wherein the display device (Kumai: 300, Fig. 12) has a neutral plane (Kumai: such as upper horizontal plane of 12a, Fig. 12) located in the first polymer substrate (Kumai: 10, Fig. 12).

Regarding claim 13, Kumai discloses a display device (300, Fig. 12; page 12, para [0152]), comprising:
	a component substrate (20, Fig. 12; page 4, para [0063]) comprising a substrate (combination of: 20A and 26, Fig. 12; page 5, para [0073]; page 17, para [0208]) and a component layer (combination of: 28 and 22, Fig. 12; page 6, para [0084-0085]), wherein the component layer is disposed on the plastic substrate (20A, Fig. 12); and


Kumai does not expressly disclose that the substrate (combination of: 20A and 26, Fig. 12) is a polymer substrate.  However, Tsai discloses a display device (100, Fig. 1A; page 2, para [0029]) comprising first and second substrates (110 and 130, Fig. 1A; page 2, para [0029]) that can be formed to be polymer substrates (page 2, para [0029]).

Therefore, before the time of the effective filing of the claimed invention, it would have been obvious to one of ordinary skill in the art to configure the substrate (Kumai: portion of 20A, Fig. 12) of Kumai to be formed from a polymer substrate material (Tsai: page 2, para [0029]) in order to obtain the benefits of providing a polymer substrate (Kuma: 20A, Fig. 12; Tsai: page 2, para [0029]) that is durable and light as evidenced by Kumai (page 9, para [0111]) and Tsai (page 2, para [0029]).

Regarding claim 14, Kumai discloses a display device (300, Fig. 12; page 12, para [0152]), comprising:
	a component substrate (10, Fig. 12; page 4, para [0063]) comprising a plastic substrate (10A, Fig. 12; page 5, para [0073]) and a component layer (130, Fig. 12), wherein the component layer is disposed on the plastic substrate (10A, Fig. 12); and
	a neutral plane (such as upper horizontal plane of 10A, Fig. 12) located in the component substrate (10, Fig. 12);


Kumai does not expressly disclose that the plastic substrate (10A, Fig. 12) is a polymer substrate.  However, Tsai discloses a display device (100, Fig. 1A; page 2, para [0029]) comprising first and second substrates (110 and 130, Fig. 1A; page 2, para [0029]) that can be formed to be polymer substrates (page 2, para [0029]).

Therefore, before the time of the effective filing of the claimed invention, it would have been obvious to one of ordinary skill in the art to configure the plastic substrate (Kumai: 10A, Fig. 12) of Kumai to be formed from a polymer substrate material (Tsai: page 2, para [0029]) in order to obtain the benefits of providing a polymer substrate (Kuma: 10A, Fig. 12; Tsai: page 2, para [0029]) that is durable and light as evidenced by Kumai (page 9, para [0111]) and Tsai (page 2, para [0029]).

Regarding claim 16, Kumai as modified by Tsai discloses a display device with all the limitations of claim 13 above and further discloses wherein the component layer (Kumai: combination of: 28 and 22, Fig. 12; page 6, para [0084-0085]) comprises a color filter layer (Kumai: 22, Fig. 12; page 6, para [0084]), and the display device (Kumai: 300, Fig. 12) further comprises:
	another component substrate (Kumai: 10, Fig. 12; page 4, para [0063]) disposed opposite to the component substrate (Kumai: 20, Fig. 12), the another component substrate (Kumai: 10, Fig. 12) comprising another substrate (Kumai: 10A, Fig. 12; page 5, para [0073]) and 
	a liquid crystal layer (Kumai: 50, Fig. 12; page 13, para [0158]) disposed between the component substrates (Kumai: 20 and 10, Fig. 12),
	wherein the another substrate (Kumai: 10A, Fig. 12) has a first thickness (Kumai: such as vertical thickness of 10A, Fig. 12), the substrate (Kumai: combination of: 20A and 26, Fig. 12) has a second thickness (Kumai: such as vertical thickness between upper surface of portion 26 and bottom surface of 20A, Fig. 12), and the second thickness (Kumai: such as vertical thickness between upper surface of portion 26 and bottom surface of 20A, Fig. 12) is greater than the first thickness (Kumai: such as vertical thickness of 10A, Fig. 12).

Regarding claim 17, Kumai as modified by Tsai discloses a display device with all the limitations of claim 16 above but does not expressly disclose wherein the first thickness (Kumai: such as vertical thickness of 10A, Fig. 12) and the second thickness (Kumai: such as vertical thickness between upper surface of portion 26 and bottom surface of 20A, Fig. 12) conform to a formula: 0<(x1-x2)/x1≤0.9, where x1 is the first thickness, and x2 is the second thickness.  Kumai as modified by Tsai does not explicitly disclose that x1 and x2 satisfy the following formula: 0<(x1-x2)/x1≤0.9. However, one of ordinary skill in the art before the time of the effective filing of the claimed invention would have been led to have x1 and x2 satisfy the following formula: 0<(x1-x2)/x1≤0.9 through routine experimentation and optimization such as by configuring the values of x1 and x2 to be: x1=2*x2.  Applicant has not disclosed that the range of x1 and x2 in the  0<(x1-x2)/x1≤0.9 is for a particular unobvious purpose, produce an unexpected/significant result, or are otherwise critical, and it appears prima facie that the product of the display device of Kumai as modified by Tsai would possess utility using values of x1 and x2 (such as x1=2*x2) to satisfy the formula: 0<(x1-x2)/x1≤0.9. Indeed, it has been held that mere range limitations are prima facie obvious absent a disclosure that the limitations are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical.  

Regarding claim 18, Kumai as modified by Tsai discloses a display device with all the limitations of claim 16 above and further discloses wherein the distance between the neutral plane (Kumai: such as bottom horizontal plane of 28, Fig. 12)) and the polymer substrate (Kumai: vertical distance between the neutral plane of bottom horizontal surface of 28 and the bottom horizontal surface of the polymer substrate 20A, Fig. 12) is less than a distance between the neutral plane (Kumai: such as bottom horizontal plane of 28, Fig. 12) and the another polymer substrate (Kumai: such as vertical distance between the neutral plane of the bottom horizontal plane of 28 and the upper surface of the another polymer substrate 10A, Fig. 12).

Regarding claim 19, Kumai as modified by Tsai discloses a display device with all the limitations of claim 16 above but does not expressly disclose wherein the polymer substrate (Kumai: 20A, Fig. 12) comprises a plurality of protrusion elements, and the plurality of protrusion elements are disposed on a surface of the polymer substrate (Kumai: 20A, Fig. 12).  However, Kumai does disclose an alternate embodiment of the invention wherein the polymer substrate (Kumai: 20A, Fig. 6) comprises a plurality of protrusion elements (Kumai: 26A, Fig. 6; page 9, para [0111]) 

Therefore, before the time of the effective filing of the claimed invention, it would have been obvious to one of ordinary skill in the art to configure the polymer substrate (Kumai: 20A, Fig. 12) of Kumai as modified by Tsai to have the plurality of protrusion elements (Kumai: 26A, Fig. 6; page 9, para [0111]) that have a phase difference effect and adjusts the thickness of the liquid crystal layer (Kumai: 50, Figs. 6 and 12) above light scatterers (Kumai: 29, Figs. 6 and 12) in order to obtain the benefits of providing a smoother surface of the another component substrate as taught by Kumai (Kumai: 10, Fig. 6; page 9, para [0112]).

Regarding claim 20, Kumai as modified by Tsai discloses a display device with all the limitations of claim 19 above and further discloses wherein the polymer substrate (Kumai: 20A, Fig. 12) further comprises a plurality of protrusion elements (Kumai: protrusion portions of 28 overlapping 26a, Fig. 6) respectively corresponding to one of the plurality of protrusion elements (Kumai: 26a, Fig. 6), and the plurality of protrusion portions (Kumai: protrusion portions of 28 overlapping 26a, Fig. 6) protrude from a bottom surface of the polymer substrate (Kumai: protrusion portions of 28 overlapping 26a protrude from a bottom surface of the polymer substrate 20A, Figs. 6 and 12).

Claims 3 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumai (U.S. 2008/0218670) in view of Tsai (U.S. 2014/0354933) as applied to claims 1 and 13, respectively above, and further in view of Fukushima et al. (U.S. 2010/0182686).

Regarding claim 3, Kumai as modified by Tsai discloses a display device with all the limitations of claim 1 above but does not expressly disclose wherein the first thickness (such as vertical thickness between bottom surface of 10A and upper horizontal surface of 18 in region T, Fig. 12) or the second thickness (such as vertical thickness between upper surface of 20A and bottom surface of 22, Fig. 12) is greater than or equal to 5um and less than or equal to 45um.  However, Fukushima discloses a display device (100, Fig. 1; page 2, para [0036]) wherein a substrate can be formed to have a thickness of 40um (page 5, Table 3, para [0089).

Therefore, before the time of the effective filing of the claimed invention, it would have been obvious to one of ordinary skill in the art to configure the second thickness (Kumai: such as vertical thickness between upper surface of 20A and bottom surface of 22, Fig. 12) of Kumai as modified by Tsai to have a thickness of 40um (Fukushima: thickness of substrate; page 5, Table 3, para [0089]) in order to obtain the benefits of optimizing the thickness of the second polymer substrate (Kumai: 20, Fig. 12) to have a minimal thickness while maintaining excellent strength as evidenced by Fukushima (100, Fig. 1; thickness of substrate; page 5, Table 3, para [0089]).

Regarding claim 15, Kumai as modified by Tsai discloses a display device with all the limitations of claim 13 above but does not expressly disclose wherein the polymer substrate (Kumai: 20A, 

Therefore, before the time of the effective filing of the claimed invention, it would have been obvious to one of ordinary skill in the art to configure the polymer substrate (Kumai: 20A, Fig. 12) of Kumai as modified by Tsai to have a thickness of 40um (Fukushima: thickness of substrate; page 5, Table 3, para [0089]) in order to obtain the benefits of optimizing the thickness of the polymer substrate (Kumai: 20A, Fig. 12) to have a minimal thickness while maintaining excellent strength as evidenced by Fukushima (100, Fig. 1; thickness of substrate; page 5, Table 3, para [0089]).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumai (U.S. 2008/0218670) in view of Tsai (U.S. 2014/0354933) as applied to claim 1 above and further in view of Liu et al. (U.S. 2017/0373264).

Regarding claim 8, Kumai as modified by Tsai discloses a display device with all the limitations of claim 1 above but does not expressly disclose a stress buffer layer disposed between the plurality of thin-film transistors (Kumai: 130, Fig. 12) and the first polymer substrate (Kumai: 10A of 10, Fig. 12).  However, Liu discloses a first substrate (400a, Fig. 10; page 5, para [0065]) of a display device (page 1, para [0002]) comprising a stress buffer layer (418, Fig. 10; page 5, para [0067]) disposed between a plurality of thin-film transistors (422, Fig. 10; page 5, para 
Therefore, before the time of the effective filing of the claimed invention, it would have been obvious to one of ordinary skill in the art to provide the stress buffer layer (Liu: 418, Fig. 10) of Liu in the display device (Kumai: 300, Fig. 12) of Kumai as modified by Tsai such that the stress buffer layer (Liu: 418, Fig. 10) is disposed between the plurality of thin-film transistors (Kumai: 130, Fig. 12) and the first polymer substrate (Kumai: 10A of 10, Fig. 12) in order to obtain the benefits of providing a buffer insulating layer between the plurality of thin film transistors and the first substrate as evidenced by Liu (Fig. 10; page 5, para [0067]).

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumai (U.S. 2008/0218670) in view of Tsai (U.S. 2014/0354933) as applied to claim 1 above and further in view of Okazaki et al. (U.S. 2012/0069282).

Regarding claim 12, Kumai as modified by Tsai discloses a display device with all the limitations above but does not expressly disclose wherein the display device (Kumai: 300, Fig. 12) further comprises a first phase retardation film disposed on a side of the first polymer substrate (Kumai: 10, Fig. 12) opposite to the plurality of thin film transistors (Kumai: 130, Fig. 12), a phase retardation value of the first polymer substrate in an in-plane direction is 0, and a phase retardation value of the first polymer substrate in a film thickness direction is less than or equal to 300nm.  However, Okazaki discloses a display device (100, Fig. 1; page 5, para [0100]) 

Therefore, before the time of the effective filing of the claimed invention, it would have been obvious to one of ordinary skill in the art to provide the display device (Kumai: 300, Fig. 12) of Kumai as modified by Tsai with the first phase retardation film (Okazaki: negative C plate between 1 and 6, Fig. 1; page 8, para [0134]) of Okazaki such that the first phase retardation film (Okazaki: negative C plate between 1 and 6, Fig. 1; page 8, para [0134]) is disposed on a side of the first polymer substrate (Kumai: bottom side of 10, Fig. 12) opposite to the plurality of thin film transistors (Kumai: 130, Fig. 12) and a phase retardation value of the first polymer substrate (Kumai: 10, Fig. 12) in an in-plane direction is 0 (Okazaki: negative C plate between 1 and 6, Fig. 1; page 8, para [0134]) and a phase retardation value of the first polymer substrate (Kumai: 10, Fig. 12) in a film thickness direction is less than or equal to 300nm (Okazaki: such as 270nm retardation value in thickness direction of negative C plate between 1 and 6, Fig. 1; page 8, para [0134]) in order to obtain the benefits of providing a retardation film having a desirable optical compensating effect as evidenced by Okazaki (Fig. 1; page 8, para [0134]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL CHANG LEE whose telephone number is (571)270-7923.  The examiner can normally be reached on M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PAUL C LEE/Primary Examiner, Art Unit 2871